Citation Nr: 1647718	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2016, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The Veteran's private treatment records and VA examination reports include diagnoses of major depression, dysthymia, bipolar disorder, substance induced mood disorder, major depressive disorder (MDD), depressive disorder not otherwise specified (NOS), schizoaffective disorder, mood disorder NOS, psychosis NOS, anxiety NOS, generalized anxiety disorder, and unspecified episodic mood disorder.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

The issue of entitlement to nonservice-connected pension benefits has been raised by the record in the October 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also October 2015 deferred rating decision; April 2011 VCAA notice letter.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his current acquired psychiatric disorder began during active duty service, and is related to emotional stress due to his mother's illness and death while the Veteran was deployed.  See July 2016 videoconference hearing testimony; see also June 1987 Veteran statement (regarding proposed discharge from service).

During the July 2016 videoconference hearing before the Board, the Veteran and his representative contended that the Veteran's conduct evaluations preceding his mother's death noted the Veteran was doing well with outstanding performance in service, but that evaluations following his mother's death began to show misconduct.  The Veteran has stated he requested mental health counseling at the time of his mother's death, but it was refused.  See also January 2011 Veteran statement.  Further, the Veteran's representative testified that a June 1987 statement from the Veteran's captain regarding the Veteran's possible discharge noted the Veteran was having emotional problems which were probably exacerbated by being overseas.  However, the Veteran's full service personnel records, to include the records noted by the Veteran's representative, are not currently of record.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's full service personnel records.

The Board finds the evidence of record also indicates there are outstanding private treatment records.  The Veteran has indicated that he first received mental health treatment around the year 2000 at the H Street Community Facility in Nashville, Tennessee.  See July 2016 videoconference hearing testimony.  In an August 2008 letter to the Social Security Administration, Bridges to Care indicated the Veteran was assigned to MPHD Downtown Clinic for the Homeless in Nashville in December 2002.  See also September 2005 Cobb Outpatient Services treatment note (Veteran was seen at Downtown Clinic in Nashville from 2002 to 2005).  In an April 2007 Cobb Outpatient Services treatment note, the Veteran reported he had started individual therapy at Families First the week prior.  However, it does not appear that efforts to obtain treatment records from any of these facilities have been undertaken.  On remand, the AOJ should undertake appropriate development to obtain these treatment records.

Further, in a June 2012 mental health questionnaire and opinion, Dr. J.H.K. of Atlanta Behavioral Care indicated he had treated the Veteran since June 2010.  Currently treatment records from Atlanta Behavioral Care dated from February 2014 to May 2016 are of record.  On remand, the AOJ should undertake appropriate development to obtain the outstanding treatment records from this provider.

Finally, treatment records from the Ridgeview Institute currently of record include an April 2016 Psychosocial History Self-Assessment, in which the Veteran indicated that his current illness was impacted by his military service.  However, the Veteran's handwriting on the copy of this document currently of record is too light to be read.  On remand, the AOJ should undertake appropriate development to obtain a legible copy of this document.

The Board finds the evidence of record also indicates there may be outstanding VA treatment records.  In a September 2010 Cobb Outpatient Services treatment note, the Veteran reported he had obtained medications from the psychiatric unit at the Kansas City VA in February 2010, but that he was not going there for treatment.  However, upon VA examination in May 2011, the Veteran reported he has sought treatment at a VA hospital for 30 days for alcohol abuse.  On remand, the AOJ should obtain any outstanding VA treatment records.

The evidence of record includes multiple reports by the Veteran that his alcohol use began between the ages of 16 and 18 years old.  See, e.g., October 2009 Truman Medical Center Behavioral Health Emergency Department note; December 2008 Dr. D.W.W. psychological evaluation (associated with the Veteran's Social Security Administration records); September 2008 Quinco Mental health Centers initial evaluation; April 2008 Quinco Mental health Centers assessment; April 2007 Cobb Outpatient Services treatment note; November 2005 Cobb Stabilization Unit treatment note; September 2005 Cobb Outpatient Services treatment note; November 2002 Samaritan Recovery general basic medical examination record.  

The Veteran has reported that during service he experienced extreme emotional distress due to family problems.  In a June 1987 statement regarding his proposed discharge action because of two alcohol-related incidents, the Veteran reported that prior to and during his active duty service, he was financially responsible for some of his mother's care, as she was divorced and disabled.  The Veteran reported his mother was also in very poor health due to a long history of physical illnesses, but while deployed overseas he was able to keep in close contact with her via telephone calls and letters, and the Red Cross had contacted him on several occasions concerning his mother's health, financial, and medical needs.  The Veteran reported that from November to January his mother's suffering had increased drastically, in January she became bedridden, and in mid-February she had died.  The Veteran stated that the loss of the loved one to whom he was closest was a stressful hardship, and that his social drinking increased to where it had become alcohol abuse, which led to his referral to the Social Actions program a week after he was notified of his mother's death.  

The Veteran's service treatment records indicate that in February 1987, the Veteran was referred to the Social Actions program following a report that he had reported to work intoxicated.  Another, unofficial incident was noted where the Veteran was seen consuming a bottle of alcohol in the woods.  The Veteran presented a very minimal alcohol history, denying black outs, binge drinking, never intoxicated for 48 hours or more, and stated the most he had consumed in a 24 hour period was a 12 pack.  The diagnosis was nondependent abuse of alcohol - problem drinker under the ICD-9, and the note stated it was not the DSM-III alcohol abuse series.  The Veteran was recommended to enter the local Social Actions program.

The Veteran's service treatment records also include a May 1987 narrative summary which stated the Veteran was admitted to the Alcoholism Rehabilitation Center in April 1987 with an admission diagnosis of alcohol abuse, continuous, per the DSM-III.  The history of present illness reported, "The patient reports a long, extending history of alcohol consumption, with present level of approximately 4-6 beers four times per week.  It has been reported by a female friend and other friends that the patient drinks excessively at times and on one occasion drank four bottles (Mad Dog) in one weekend.  The patient reported the following alcohol related problems: habitual inci[d]ence of intoxication, binge drinking, drinking as a means to deal with stressful situations, DUI (87), loss of control and an inability to abstain."  The Veteran was reported to have remained sober his entire hospital stay, he completed the program, and derived the maximum benefit from the hospitalization.  The Veteran was reported as fit to return to duty, and the discharge diagnosis was alcohol abuse, continuous, per the DSM-III.

Upon a May 2011 VA examination, the examiner diagnosed substance induced mood disorder, and opined it is at least as likely as not that the Veteran's substance abuse was related to his history of bereavement starting in 1986 [sic] when his mother passed away, because as a result the Veteran began to self-medicate in order to alleviate his mental health symptoms which resulted in his prolonged substance abuse, which resulted in his substance induced mood disorder.  

In a June 2012 mental health questionnaire and opinion, Dr. J.H.K. stated the Veteran's current diagnoses included major depression and alcohol dependence, and opined that both diagnoses were incurred during and aggravated by the Veteran's service.  

In an October 2015 VA examination opinion, the VA examiner stated that the existing medical evidence provided sufficient information, and an examination of the Veteran would likely provide no additional relevant evidence.  The October 2015 VA examiner only referred to the substance induced mood disorder diagnosis.  The October 2015 VA examiner stated, "It has been clearly stated that the Veteran had issues with alcohol abuse dating back to before he joined the [service].  It is stated in a medical note that he reported problems abstaining from alcohol prior to the instances that le[d] to his inpatient substance use treatment [during service].  It is a fact that his mother died while he was on active duty.  His mother's death occurred after he had been referred for substance abuse/dependence treatment."  The examiner further noted the Veteran had difficulty maintaining sobriety for several decades after his discharge from active duty service.  The October 2015 VA examiner opined, "It is more likely than not that the Veteran's mood disorder is a secondary byproduct of his substance abuse.  It is more likely than not that his substance use was briefly exacerbated by his mother's death; however, there is no evidence that a service[-]related condition or event caused the Veteran to abuse alcohol."  

In a January 2016 VA examination opinion, the VA examiner opined the Veteran's current mental disorder, identified as substance induced mood disorder, is a continuation of alcohol abuse which began prior to the Veteran's military service, noting the Veteran's reports of using alcohol as a teenager prior to his entrance to active duty service, and his excessive alcohol intake and abuse leading to a referral for substance abuse treatment prior to the death of his mother.  The January 2016 VA examiner also noted the Veteran's diagnoses including bipolar disorder, dysthymia, and major depressive disorder, but stated it was not possible to determine if the Veteran meets the criteria for a mental health diagnosis given his continued abuse and dependence on substances, including alcohol.  The examiner further stated there was no evidence from the medical record that the Veteran had a diagnosable mental health condition prior to the start of his substance abuse/dependence. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's full service personnel records.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

2. Obtain any VA treatment records identified by the Veteran, to include the Kansas City VAMC in February 2010.

3. The AOJ should ask the Veteran to identify all treatment and counseling related to his acquired psychiatric disorder since his separation from active duty service.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from the H Street Community Facility and/or the MPHD Downtown Clinic for the Homeless in Nashville, Tennessee in approximately 2000 and December 2002; Families First in 2007; Dr. J.H.K. of Atlanta Behavioral Care from June 2010 to February 2014 and from May 2016 to the present; and a legible copy of the April 2016 Psychosocial History Self-Assessment from the Ridgeview Institute.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. J.H.K. as identified in the June 2012 mental health questionnaire to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

